     Case: 1:21-cv-00684 Document #: 13 Filed: 07/06/21 Page 1 of 2 PageID #:47




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

VICKI BLANSETT,                                     )
                                                    )
       Plaintiff,                                   )       Case No.: 1-21-cv-00684
                                                    )
v.                                                  )
                                                    )
RICHARD G. FONFRIAS, individually,                  )
And FONFRIAS LAW GROUP, LLC,                        )
                                                    )
       Defendants.                                  )


           MOTION TO WITHDRAW REBECCA ALEXANDER AS COUNSEL

       Pursuant to Local Rule 83.17, Plaintiff, by and through her undersigned counsel,

respectfully move to withdraw the appearance of Rebecca Alexander as an attorney of record in

this matter:

           1. Rebecca Alexander is currently listed as an attorney of record in this matter.

           2. Rebecca Alexander has accepted a position with a different law firm and will be

leaving Leonard Trial Lawyers LLC effective July 9, 2021.

           3. Michael Leonard will continue to represent Plaintiff as lead counsel in this matter.

           4. The parties will suffer no prejudice from the relief requested.

       WHEREFORE, Plaintiff respectfully requests that this Court withdraw the appearance of

Rebecca Alexander in this matter.

Dated: July 6, 2021                          Respectfully submitted,

                                             /s/ Rebecca Alexander

                                             LEONARD TRIAL LAWYERS LLC
                                             Michael I. Leonard
                                             Rebecca S. Alexander
                                             120 North LaSalle, Suite 2000



                                                1
     Case: 1:21-cv-00684 Document #: 13 Filed: 07/06/21 Page 2 of 2 PageID #:48




                                            Chicago, Illinois 60602
                                            (312) 380-6659 (direct)
                                            (312)380-6559 (fax)
                                            mleonard@leonardtriallawyers.com
                                            ralexander@leonardtriallawyers.com




                               CERTIFICATE OF SERVICE

       I, Rebecca Alexander, the undersigned attorney, hereby certify that I served the foregoing
document by electronically filing the same with the Clerk for the U.S. District Court for the
Northern District of Illinois, Eastern Division, a copy of which was then forwarded to each
attorney of record by CM/ECF on July 6, 2021.



                                            /s/ Rebecca Alexander

                                            LEONARD TRIAL LAWYERS LLC
                                            Michael I. Leonard
                                            Rebecca S. Alexander
                                            120 North LaSalle, Suite 2000
                                            Chicago, Illinois 60602
                                            (312) 380-6659 (direct)
                                            (312)380-6559 (fax)
                                            mleonard@leonardtriallawyers.com
                                            ralexander@leonardtriallawyers.com




                                               2
